Citation Nr: 0839224	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-40 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1951 to April 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in May 2005 and 
October 2005 by the Hartford, Connecticut, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Board 
notes that although the veteran did not express specific 
disagreement from the May 2005 rating decision denying 
service connection for prostate cancer the RO included it as 
a part of the issue on appeal in the November 2005 statement 
of the case.  The veteran subsequently perfected his appeal 
as to all issues listed in the statement of the case.  
Therefore, the Board finds the issues for appellate review 
are more appropriately addressed as listed on the title page 
of this decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for prostate cancer is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The evidence of record includes diagnoses of prostate 
cancer, but does not demonstrate the disorder is associated 
with any established event, injury, or disease during active 
service.




CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service 
nor as a result of any established event, injury, or disease 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by the 
RO in May 2005.  By correspondence and telephone contact the 
RO notified the veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Because of the decision 
as to the issue addressed any deficiency in the initial 
notice to the veteran of the duty to notify and duty to 
assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.  
The notice requirements pertinent to the issue addressed in 
this decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  

The Board notes the veteran has provided no information 
indicating any possible nexus to active service, but rather 
has consistently argued that his prostate cancer developed as 
a result of the failure of his VA medical care provider to 
order diagnostic tests that would have prevented this 
disease.  In the absence of any probative evidence 
establishing an event, injury, or disease possibly related to 
active service, the Board finds a VA medical opinion 
concerning direct service connection is not required.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination as to this matter.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Based upon the evidence of record, the Board finds the 
veteran's prostate cancer was not present during active 
service and that it was not incurred as a result of service.  
There is no probative evidence demonstrating this disorder is 
related to an established event, injury, or disease in 
service.  The veteran's April 1953 separation examination 
revealed a normal clinical evaluation of the anus and rectum 
and a March 1955 VA examination revealed a normal prostate.  
The available evidence shows prostate cancer was first 
manifest in January 2005, over 50 years after service.  
Therefore, the Board finds entitlement to service connection 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for prostate cancer is 
denied.


REMAND

A review of the record reveals the veteran was notified of 
the VCAA duties to assist and of the information and evidence 
necessary to substantiate his remaining claim by 
correspondence dated in July 2005.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2008).  For 
records in the custody of a Federal department or agency, VA 
must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile.  
38 C.F.R. § 3.159(c).  

In this case, the veteran contends that his prostate cancer 
developed as a result of the failure of his VA medical care 
provider to order diagnostic tests that would have prevented 
this disease.  He stated that his private urologist told him 
his prostate cancer could have been prevented if prostate-
specific antigen (PSA) testing had been ordered by his VA 
medical care providers, but that the private physician was 
unwilling to provide a written opinion.  VA medical records 
show a March 2004 examination revealed a huge prostate and 
that the veteran had previously refused flexible 
sigmoidoscopy and colonoscopy.  VA and Private medical 
records include diagnoses of Gleason Grade 8 prostate cancer.  
As the available medical evidence does not address the issue 
as to whether an additional disability was incurred as a 
result of a VA failure to diagnose the veteran's prostate 
cancer, the Board finds further development is required prior 
to appellate review.

VA regulations provide that benefits under 38 U.S.C. 1151(a), 
for claims received by VA on or after October 1, 1997, for 
additional disability or death due to hospital care, medical 
or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy program, 
require actual causation not the result of continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished, unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
additional disability or death must not have been due to the 
veteran's failure to follow medical instructions.  38 C.F.R. 
§ 3.361 (2008).  

To establish causation the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose or properly treat the 
disease proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should obtain the 
veteran's complete original VA medical 
records dated from 1990, documenting 
his treatment prior to the discovery of 
prostate cancer in January 2005.  

2.  Thereafter, the veteran's claims 
file should be reviewed by a VA 
urologist for an opinion as to whether 
the prostate cancer was either incurred 
or aggravated by a VA failure to timely 
diagnose and properly treat a disease 
or injury.  The complete rationale for 
all opinions expressed should be set 
forth in the examination report.

3.  After completion of the above and 
any additional development deemed 
necessary, the issue remaining on 
appeal should be reviewed with 
appropriate consideration of all the 
evidence of record.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished 
a supplemental statement of the case 
and should be afforded the opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


